DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.
Response to Amendment
All pending claims 1-20 filed February 11, 2022 were examined in this non-final office action in response to the request for continued examination.
Response to Arguments
35 USC 103
Applicant’s arguments, see remarks filed February 11, 2022 with respect to the rejection(s) of claim(s) under 35 USC 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Henkin, Henkin ‘818 and Kassoway are withdrawn in favor of Green (Smith) recited below. All arguments are hinged on rebuttal to Henkin, Henkin ‘818 and Kassoway and are therefore rendered moot.
35 USC 101
Rejection under 35 USC 101 Subject Matter Eligibility has been withdrawn. It is the undersigned examiner’s opinion that the claims as amended adds significantly more to the abstract idea. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 10 and 15 of U.S. Patent No. 10,540,709. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve the same outcome using the same computing architecture and components.

 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8, 11-13, 15-17 and 20 are rejected under 35 USC 103 as being unpatentable over Green et al., US 7,975,019 “Green” (incorporating by reference in its entirety Smith et al., US 6,853,982 “Smith”).
In Green (Smith) see at least:
Regarding claim 1: (Currently Amended) A method comprising:
displaying digital data of a webpage via a display device;
(Green: 31: col. 6, lines 33-44) FIG. 2 illustrates the steps performed by the web browser 32 to implement the process of FIG. 1, and to support subsequent user interactions with the content server 30. In block 48, the web browser 32 loads an HTML document which includes the native content of the web page 34, and which also includes a JavaScript (update handler) tag. As mentioned above, this HTML document may be retrieved from a web site/server that is separate from the content server 30. The update handler tag may directly or indirectly specify the type(s) of dynamic content and functionality to be added to the web page (as discussed below), and may be included in the body of the HTML document. 
receiving user input selecting an item reference from among the digital data;
Green: Fig. 2 (60: Mouse Over Recognized Item)
(Green: 38: col. 7, lines 35-38) In block 60, the update handler 36 waits for an event, and specifically for a mouse-over event if no overlay display object 40 is currently open. In response to a mouse-over event of a recognized item (e.g., a link), …
activating a menu based on the user input selecting the item reference, the menu including an item information element that is selectable to initiate a search of one or more sources for entries having information relating to the item reference which fulfills a request;
Green: Fig. 2 (60-66: Mouse Over Recognized Item)
(Green: 38: col. 7, lines 38-40) … In response to a mouse-over event of a recognized item (e.g., a link), the update handler 36 generates the visible overlay display object 40 for the recognized item (block 62).
(Green: 40: col. 7, lines 58-65) In block 64, if the content for the recognized item 38 has not already been loaded via a preemptive request or a prior mouse-over of this item 38, the update handler 36 requests this content. An identifier of the recognized item 38 may be passed as an argument with this request. For example, if the item 38 is a link to a URL that matches the signature of a product detail page, an identifier of the product may be extracted from the link and included with the content request. Please note: For examination purposes a product detail page is included with the content request as illustrated in Fig. 5 (40).
(Green: 41: col. 7, line 66-col. 8, line 3) In block 66, the requested content is received from the content server 30, and is used to populate the overlay display object 40. As mentioned above, if the received content is not in an HTML format, the page update handler 36 may first convert this content into HTML content.
(Green: 63: col. 12, lines 31-40) FIG. 5 illustrates an example in which the target web site 90 is a product review site that does not itself sell the reviewed products. The native content of the target web page 34 includes a link 38 to a product detail page of a product catalog hosted by the source web site 80, which is an e-commerce site in this example. The link 38 may alternatively point to a product page of another web site. When the user hovers the mouse cursor 42 over the link 38, a product popover 40 is displayed with associated catalog content retrieved from the source web site 90.
(Green: 64: col. 12, lines 41-56) In this example of FIG. 5, the popover content includes a description, image, and average customer rating of the product, a link ("add to cart" button) for adding the product to a shopping cart of the source web site 90, and a hypertext list of similar products in the catalog of the source web site. If the user opts to add this or another product to the shopping cart, the user can, if desired, complete the purchase of the product (and any other products in the cart) via the product popover 40, without navigating away from the web page 34 or opening a separate browser window. As mentioned above, if the target web site 80 is registered as an associate of the source web site 90, the target entity may be paid a commission on any transactions initiated via the product popover 40. The popover in this example also includes a link labeled "41 used and new," which can be selected to view listings for this product from marketplace sellers.
receiving additional user input selecting the item information element;
Green: Fig. 2 (60, 68 and 70: Internal Link Selected in Overlay Display Object)
(Green: 42: col. 8, lines 4-10) As depicted by blocks 68 and 70, if the user selects an internal link displayed in the overlay display object 40 (namely a link which points back to the content server 30), the update handler 36 submits a corresponding URL request to the content server 30. The content returned in response to this request is then used to re-populate the overlay display object 40.
(Green: 65) A number of variations to the model depicted in FIG. 5 are possible. For example, the target site 80 may itself include functionality for selling the product, and may rely on the source web site 90 solely to supply supplemental product information to its customers. With this variation, the product popover 40 would lack functionality for conducting purchase transactions, but may otherwise include similar content to that shown in FIG. 5. As another example, the update handler may be capable of recognizing the product name "Canon PowerShot A95" in the visible content of the target web page 34, and may generate the popover in response to detecting this product name. With this variation, the target entity need not provide product links in order to enable product popovers to be displayed. Please note: Hovering over “Canon Power Shot A Series Accessory Kit” or “Add to Cart” qualifies as an additional user selection.
sending the request to cause a search of the one or more sources search for the entries having the information relating to the item reference which fulfills the request, the request including user data describing one or more characteristics of a user; receiving one or more entries identified via the search as having the information relating to the item reference which fulfills the request, including listings determined related to an item that corresponds to the item reference, 
(Green: 70: col. 13, lines 55-59) … If the user is recognized by the source site 90, the product recommendations may additionally or alternatively be personalized for the particular user based on the user's past purchasing and/or browsing activities, …
It would have been obvious to one of ordinary skill in the art before the effective filing date to ascertain that selecting for example “Canon Power Shot A Series Accessory Kit” from the list would likewise result in a search for such an accessory kit personalized for the particular user based upon the user’s past purchasing and/or browsing activities.
the listings being prioritized based on the one or more characteristics of the user; and displaying at least some of the information and the prioritized listings via the display device.
Rejection is further based upon the disclosures of Green (Smith)..
In Green (Smith) see at least:
(Green: 50: col. 9, lines 18-37) The content and functionality added by the source site 90 to the target pages may also be accessible to users via web pages served directly by the source web site 90. For example, in one embodiment, the source web site 90 is an e-commerce site which hosts an electronic catalog of products, and which provides functionality for users to purchase, sell, rent, and/or conduct other types of transactions involving particular products. By adding update handler tags to their web pages, target entities effectively expose some or all of the catalog content and functionality of the e-commerce web site 90 via overlay display objects 40 presented within the target pages 34. Examples of the types of catalog content and functionality that may be provided by such an e-commerce/source web site 90, and which may be added to target pages using the methods of the present invention, are described in the following U.S. patent documents, the disclosures of which are hereby incorporated by reference herein: U.S. Pat. No. 6,853,982, issued Feb. 8, 2005; U.S. Patent Pub. 2003/0204449 A1, published 
(Smith: 17: col. 8, lines 13-24) In accordance with another aspect of the invention, the similar items lists read from the table are appropriately weighted (prior to being combined) based on indicia of the user's affinity for or current interest in the corresponding items of known interest. For example, in one embodiment described below, if the item of known interest was previously rated by the user (such as through use of the BookMatcher service), the rating is used to weight the corresponding similar items list. Similarly, the similar items list for a book that was purchased in the last week may be weighted more heavily than the similar items list for a book that was purchased four months ago.
(Smith: 126: col. 22, lines 45-53) FIG. 5 illustrates the sequence of steps that are performed by the Instant Recommendations service to generate personal recommendations. Steps 180-194 in FIG. 5 correspond, respectively, to steps 80-94 in FIG. 2. In step 180, the process 52 identifies all popular items that have been purchased by the user (from a particular shopping cart, if designated) or rated by the user, within the last six months. In step 182, the process retrieves the similar items lists 64 for these popular items from the similar items table 60.
(Smith: 136) In step 186, the weighted similar items lists are merged (if multiple lists exist) to form a single list. During this step, the scores of like items are summed. For example, if a given other item appears in three different similar items lists 64, the three scores (including any negative scores) are summed to produce a composite score.
(Smith: 137: col. 23, lines 45-51) In step 188, the resulting list is sorted from highest-to-lowest score. The effect of the sorting operation is to place the most relevant items at the top of the list. In step 190, the list is filtered by deleting any items that (1) have already been purchased or rated by the user, (2) have a negative score, or (3) do not fall within the designated product group (e.g., books) or category (e.g., "science fiction," or "jazz").
(Smith: 138: col. 23, lines 52-61) In step 192 one or more items are optionally selected from the recent shopping cart contents list (if such a list exists) for the user, excluding items that have been rated by the user or which fall outside the designated product group or category. The selected items, if any, are inserted at randomly-selected locations within the top M (e.g., 15) positions in the recommendations list. Finally, in step 194, the top M items from the recommendations list are returned to the Web server 32, which incorporates these recommendations into one or more Web pages.
Regarding claims 2, 3, 5 and 6: Rejections are based upon the disclosures applied to claim 1.
Regarding claim 7, 8 and 20: Rejections are based upon the disclosures applied to claims 1 and 17 by Green (Smith and Kumar).
In Green (Smith and Kumar) see at least:
(Green: 70: col. 13, lines 43-55) In some cases, an associate web site 80 may include a link to the home page, or to another non-product-specific page, of the source web site 90. For this type of link, an overlay display object (popover) 40 may be displayed that includes a list of recommended products. These recommendations may be based on the purchasing activities of other users who have been referred to the source web site 90 from this particular associate web site 80, and possibly other associate sites falling in the same category. Specific examples of algorithms that may be used to provide such associate-site-specific product recommendations are described in U.S. application Ser. No. 10/987,309, filed Nov. 12, 2004, the disclosure of which is hereby incorporated by reference. Please note: Ser. No. 10/987,309 was issued as US 7,797,197 “Kumar.”
(Kumar: 9: col. 2, line 66-col. 3, line 4) The items represented in the electronic catalog 34 may, for example, include new and/or used physical products that are shipped to customers, digital products that are transferred electronically to customers, subscriptions, tickets for travel and entertainment events, services, and/or other types of items that can be purchased online.
Please note: A sports team event, e.g. game played, qualifies as an entertainment event. It would have been obvious to one of ordinary skill in the art before the effective filing date to ascertain the image included in the 
Regarding claim 11: Rejection is based upon the disclosures applied to claim 1.
Regarding claims 12, 13, 15 and 16: Rejections are based upon the disclosures applied to claims 1 and 11.
Regarding claim 17: Rejection is based upon the disclosures applied to claim 1.
Claim 4 is rejected under 35 USC 103 as being unpatentable over Green, US 7,975,019 (incorporating by reference in its entirety Smith, US 6,853,982) in view of Davis et al., US 9,978,095 “Davis.”
Rejection is based in part upon the teachings and rationale applied to claims 1 and 17 and further upon the combination of Green (Smith)-Davis. Although Green (Smith) prioritize listings, Green (Smith) do not expressly mention displaying the prioritized listings via a display device in an application different from a browser application, Davis on the other hand would have taught Green (Smith) such display techniques.
In Davis see at least:
(Davis: 62: col. 6, line 60-col. 7, line 2) FIGS. 2, 2A and 3 illustrate another embodiment, in which Ryan is searching for a Vizio model E320i-B2 TV on a computer (which may be a desktop or laptop computer, or a portable device—such as a tablet or phone). In this embodiment, a plug-in for the Chrome web browser presents a button 20 near the top of the browser window, which 30 (FIG. 3) in the browser, presenting price and availability of the same Vizio product from Wal-Mart.
(Davis: 76: col. 9, lines 4-15) FIG. 6A shows a smartphone app (the Digimarc Discover product) after it has imaged the FIG. 5 web page. Without further user action, the app gives results showing local availability. In particular, the top part of the results page shows a local map, with the user's location indicated by a blue dot 61. Also presented on the map are pins 62 and 63 indicating locations of stores carrying the Honeywell heater. Pins 62 are presented in green, and indicate that the heater is presently in-stock at those locations. Pin 63 is presented in red, indicating that the heater is available with a short wait (e.g., hours or days).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and methods of Green (Smith) to display the prioritized listings in an application different from a web browser as taught by Davis, in order to support a browser-based application and a smartphone application. 
Claims 9, 10, 18 and 19 are rejected under 35 USC 103 as being unpatentable over Green, US 7,975,019 (incorporating by reference in its entirety Smith, US 6,853,982) in view of Matas et al., US 2015/0106731 “Matas” previously recited.
Rejections are based in part upon the teachings and rationale applied to claims 1 and 17 and further upon the combination of Green (Smith)-Matas. Although Green (Smith) rely upon mouse over gestures or mouse clicks, Green (Smith) do not 
In Matas, see at least:
[Matas: 0024] In particular embodiments, a mobile electronic device (e.g., Smartphone or tablet computer) may include a touch screen capable of receiving touch input. FIG. 2A illustrates an example mobile electronic device 210 (e.g., a Smartphone) having a touch screen 215. Touch screen 215 may incorporate one or more touch sensors and a touch-sensor controller for detecting the presence and location of a touch (e.g., from a user's finger) or the proximity of an object (e.g., a stylus). In particular embodiments, a specific touch detected via touch screen 215 may result in a touch input event.
[Matas: 0026] There may be various types of touches or gestures, such as single tap, double tap, short press, long press, slide, swipe, flip, pinch open, or pinch close, corresponding to various types of touch input events. Different touch input events may result in different responses and this disclosure contemplates any applicable gesture. Please note: Slide requires touch.
[Matas: 0052] In particular embodiments, when the computing device receives user input selecting an interactive element (e.g., by any of the gestures or actions described above), a user interface is opened by the computing device. The user interface may, for example, be a contextual menu offering the user various options including sending a message or chat, sharing a content item (e.g., photo, album, link, or any other open graph edge), or viewing a particular user's profile. 
KSR International Co. vs. Teleflex Inc.
Claim 14 is rejected under 35 USC 103 as being unpatentable over Green, US 7,975,019 (incorporating by reference in its entirety Smith, US 6,853,982) in view of Stoll et al., US 2015/0278917 “Stoll.”
Rejection is based in part upon the teachings and rationale applied to claim 11 and further upon the combination of Green (Smith)-Stoll. Although Green (Smith) do not expressly mention prioritizing listings based upon a characteristic of the item, Stoll on the other hand would have taught Green (Smith) such techniques.
In Stoll see at least:
[Stoll: 0091] In some implementations, the server system displays the recommendations to the requesting user in ranked order from most relevant to least relevant. In some implementations, the displayed recommendation are ranked in accordance with other factors, such as price or product popularity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        March 19, 2022